



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Soriano, 2020 ONCA 636

DATE: 20201006

DOCKET: C67521

Pardu, Paciocco and Harvison
    Young JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Alann Soriano

Appellant

Alann Soriano, acting in person

Michael Fawcett,
    for the respondent

Heard and released: October 5,
    2020 by video conference

On appeal from the convictions entered
    on August 16, 2019 by Justice Richard H. K. Schwarzl of the Ontario Court of
    Justice.

REASONS FOR DECISION

[1]

Mr. Soriano appeals from his convictions for
    breach of probation. He sought an adjournment when the hearing began, although
    this matter was made peremptory by previous order of this court.

[2]

The appellant indicated he wished to retain
    counsel and we are told he tried to do so unsuccessfully this morning. Mr.
    Soriano has had the appeal material for many months. Legal aid has been
    exhausted and there is no prospect that a s. 684 order would be granted in this
    case. Mr. Soriano is articulate and intelligent and was able to communicate his
    grounds of appeal. The sentence appeal has already been dismissed. The
    adjournment was refused.

[3]

Mr. Soriano asserts before this court the same
    defence that he advanced at trial, that he did not make the phone call leading
    to the convictions.

[4]

The trial judge found that he did make the call.
    The trial judges reasons are thorough and careful. We see no error in his
    assessment of credibility which assessment is owed deference.

[5]

The appeal from conviction is accordingly
    dismissed.

G. Pardu J.A.

David
    M. Paciocco J.A.

A.
    Harvison Young J.A.


